Title: To George Washington from Samuel Holden Parsons, 17 February 1781
From: Parsons, Samuel Holden
To: Washington, George


                        
                            Dear General
                            Camp Highlands 17th Feb. 81
                        
                        Last Night Six prisoners were brought to the Provost Guard in Fishkill; who belong to the State of
                            Connecticutt, three of them viz. Jos. Easton Trowbridge Henry Gibbs and Benja. Prescott were sentenced last October to be
                            confind in Symsbury Mines Eighteen Months, the two former escapd on their Way & joind the Enemy Prescott, a
                            Brother in Law to Roger Sherman Esqr. made Interest through his Brother for a Pardon which he obtaind and immediately fled
                            to New York; One Willson one of the Number, has been guilty of putting of very large Sums of Counterfeit Money which I am
                            able to prove against him but he has had no Trial.
                        Major Brush & Capt. Conklin have been long confind in the Provost in New York, and there appears very
                            little prospect of their consenting to exchange them unless some Characters of repute with them are given for them—these
                            Gentlemen are Persons who deserve the Attention of every Friend to his Country; and I am inclind to beleive Smith who is a
                            Captain of their Militia & Trow, who has a Commission for one of their Whale Boats would be accepted for them: if
                            they may be offerd for these Two Men, who are confind in a most rigorous Manner and have long sufferd inConfinment, your Excellency will releive the Distresses of Two numerous Families suffering greatly by the absence
                            of these Gentlemen. I am dear Sir Yr most Obedt Servt
                        
                            Saml H. Parsons
                        
                    